DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/15/2022.
Claims have been amended. Claims 1-16 have been amended. Claims 17-20 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanos (EP0903275 hereinafter “Lanos”).

With regard to claim 1, 
	A locking system comprising: 

a bearing rail (17) mounted fixed on the sliding leaf (4) and comprising a first reception recess (18); 

a motor body (15) configured to form a stator (“the tilting body 15 has a stator”, page 3 para 9) of a drive motor (11) of the door sliding leaf (4), the motor body (15) rotationally and mounted about a motor axis (22) on a gear unit (12, 13); 

a locking roller (16 with 28) mounted on the motor body (15) and arranged to roll along the bearing rail (17) during a horizontal movement of the door sliding leaf (4), the locking roller (16 with 28) also arranged to enter
	The first reception recess (18) responsive to the door sliding leaf (4) reaching a designated position to lock the door sliding leaf (4), the first reception recess (18) arranged on the bearing rail (17) so that the designated position is a closed position or an open position (“In the closed position, door 3 is locked mechanically, due to the abutment of finger 16 against the rear end surface 18.”, page 8, 2nd to last paragraph)
With regard to claim 2, 
The first reception recess (18) of the bearing rail (17) is arranged at one end of the bearing rail (17) so that the designated position is the closed position (“in position closed finger 16 abuts longitudinally against a rear end surface 18, page 5, 2nd to last paragraph)


With regard to claim 3, 
wherein the bearing rail (17) comprises a second reception recess (19), the first and second reception recesses (18, 19) being arranged on the bearing rail (17), wherein the locking roller (16 with 28) enters the first reception (18) recess while the door sliding leaf is in the closed position, and the locking roller (16 with 28) enters the second recess (19) while the door sliding leaf is in the open position (“if a locking in the open position, the finger should be 16 either against the opposite surface 19”, page 5, 2nd to last paragraph)

With regard to claim 11, Lanos teaches 
A manual unlocking mechanism (47) configured to allow manual locking of the door sliding leaf (4)

	With regard to claim 18, 
The first reception recess (18) of the bearing rail (17) is arranged at one end of the bearing rail (17) so that the designated position is the closed position (“in position closed finger 16 abuts longitudinally against a rear end surface 18, page 5, 2nd to last paragraph)

	With regard to claim 19, 
wherein the bearing rail (17) comprises a second reception recess (19), the first and second reception recesses (18, 19) being arranged on the bearing rail (17), wherein the locking roller (16 with 28) enters the first reception (18) recess while the door sliding leaf is in the closed position, and the locking roller (16 with 28) enters the second recess (19) while the door sliding leaf is in the open position (“if a locking in the open position, the finger should be 16 either against the opposite surface 19”, page 5, 2nd to last paragraph)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Proust (WO2014139726 hereinafter “Proust”).

With regard to claim 4, Lanos does not teach a gear unit rotationally mounted with the motor body having a lateral output.

	However Proust teaches a gear unit (31, 33, 34, 35, 41) wherein the gear unit (31, 33, 34, 35, 41) is rotationally mounted on a motor body (25), the gear unit (31, 33, 34, 35, 41) having a lateral output (see figure 12) with a designated axis.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a gear unit mounted on the motor body because gear units were known in the art to modify the speed and torque of a motor allowing for the sliding doors to moved without overworking the motor. 

With regard to claim 5, Proust teaches
	wherein the gear unit (31, 33, 34, 35, 41) has an input, for carrying out driving of the lateral output, the gear unit (31, 33, 34, 35, 41) including a reducer (27) configured to have a smaller rotation at the lateral output than at the input 

With regard to claim 6, Proust teaches
the motor body (15 when provided with Lanos) is rotatably mounted in rotation on the reducer (27).

With regard to claim 7, Lanos teaches
the lateral output (when provided with lateral output shown in figure 12 of Proust) comprises a drive pulley (“V-pulley” described on page 8 paragraph 9) of a belt (45).

With regard to claim 8, Lanos does not teach a coupling device

However Proust teaches a coupling device (52) for mounting the motor body (15 when provided with Lanos) on the gear unit (31, 33, 34, 35, 41).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a coupling device because this allows parts of the motor and the gear unit to be operably connected.

With regard to claim 10, Lanos does not teach
A stop mounted on the motor body that limits rotation of the motor body during release of the locking roller

However Proust teaches 
A mechanism for opening and closing a sliding door (5a) that has a stop (37) mounted projecting on a motor body (25) and arranged so as to limit a rotation of a motor body (25) during release of a locking lever (35).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a stop on the motor body because having a stop will control rotation of the motor making the motor work less in order to achieve the same result. Without a stop, the motor over exerts itself to move the roller across its path. 

With regard to claim 20, Lanos does not teach a coupling device

	However Proust teaches a coupling device (52) for mounting the motor body (15 when provided with Lanos) on the gear unit (31, 33, 34, 35, 41).
	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a coupling device because this allows parts of the motor and the gear unit to be operably connected.
Claims 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Prevost (US20160046176 hereinafter “Prevost”)

With regard to claim 9, Lanos does not teach a resilient element

However Prevost teaches a resilient element (41) for restoring a driven cam into a locked position. 
(when combined with Lanos, resilient element 41 will restore the locking roller into the reception recess of Lanos)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a resilient element because this allows the locking roller to be token out of the locked position easier.

With regard to claim 12, Lanos does not teach a cam secured to the motor body
	However Prevost teaches
a cam (31) secured to the motor body (“the motor to have a stator which will rotate”, paragraph [0018]); 
an inclined ramp (23),
 	the manual unlocking mechanism arranged so that movement of the inclined ramp (23) contacts the cam (13), the cam (13) then sliding on the inclined ramp (23) during its movement of the inclined ramp (23) until the locking roller (16 with 28 when provided with Lanos) is released from the first reception recess (18 when provided with Lanos).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a cam secured to the motor body because the cam allows the rotational motion of the motor to be converted to linear motion for opening the doors. 

With regard to claim 13, Prevost teaches
the movement of the inclined ramp (23) is substantially parallel to a motor axis (11a).

With regard to claim 14, Lanos teaches a locking system but does not teach a fixed panel
	However Prevost teaches a door (3a) comprising a fixed panel (see annotated figure below) and a sliding leaf (3a) capable of moving relative to the fixed panel (see annotated figure below) by a horizontal translational movement (figures 3 and 4) in a plane of the door sliding leaf between open (figure 3) and closed positions (figure 4) in which the door sliding leaf (3a) at least partly frees or obstructs an opening (figure 3 and 4) adjacent to the fixed panel (see annotated figure below), comprising a system for locking (when provided with locking system of Lanos) the sliding leaf (3a) at least in the open position (figure 3)

    PNG
    media_image1.png
    673
    574
    media_image1.png
    Greyscale


	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Lanos, to have included a fixed panel because this allows a boundary of entry to be established by the vehicle allowing the sliding door to serve its function.



Prevost is silent to the doors being platform screen doors.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Lanos, having the fixed panel of Prevost, to have included using platform screen doors, as such a modification would be substituting one known element (the generic sliding door of Lanos) with another known element (a platform screen door) and would yield predictable results to one of ordinary skill in the art. (See MPEP 2143 B). Prevost also discloses that the invention is used on a rail transport vehicle door (paragraphs [0030] and [0056]) and it was known in the art at the time of filling applicant’s invention that rail transport vehicles use platform screen doors for increased passenger safety.

With regard to claim 15, Lanos teaches
the screen door comprises a belt drive system (45) for driving the sliding leaf (4), the locking system being integrated in the motorization (11) of the belt drive system (45).
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Prevost in further view of Proust

With regard to claim 16, Lanos does not teach a gear unit rotationally mounted with the motor body having a lateral output

	However Proust teaches a gear unit (31, 33, 34, 35, 41) wherein the gear unit (31, 33, 34, 35, 41) is rotationally mounted on a motor body (25), the gear unit (31, 33, 34, 35, 41) having a lateral output (see figure 12) with a designated axis.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a gear unit mounted on the motor body because gear units were known in the art to modify the speed and torque of a motor allowing for the sliding doors to moved without overworking the motor. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Lanos.

With regard to claim 17, Prevost teaches
	a door (3a) comprising a fixed panel (see annotated figure below) and a sliding leaf (3a) capable of moving relative to the fixed panel (see annotated figure below) by a horizontal translational movement (figures 3 and 4) in a plane of the door sliding leaf between open (figure 3) and closed positions (figure 4) in which the door sliding leaf (3a) at least partly frees or obstructs an opening (figure 3 and 4) adjacent to the fixed panel (see annotated figure below)

    PNG
    media_image1.png
    673
    574
    media_image1.png
    Greyscale


	Prevost does not teach a bearing rail including a first reception recess that includes a motor body rotationally mounted about a motor axis on a gear unit; and a locking roller mounted on the motor body
	However Lanos teaches a bearing rail (17) mounted fixed on the sliding leaf (4) and comprising a first reception recess (18); 

a motor body (15) configured to form a stator (“the tilting body 15 has a stator”, page 3 para 9) of a drive motor (11) of the door sliding leaf (4), the motor body (15) rotationally and mounted about a motor axis (22) on a gear unit (12, 13); 

a locking roller (16 with 28) mounted on the motor body (15) and arranged to roll along the bearing rail (17) during a horizontal movement of the door sliding leaf (4), the locking roller (16 with 28) also arranged to enter
	The first reception recess (18) responsive to the door sliding leaf (4) reaching a designated position to lock the door sliding leaf (4), the first reception recess (18) arranged on the bearing rail (17) so that the designated position is a closed position or an open position (“In the closed position, door 3 is locked mechanically, due to the abutment of finger 16 against the rear end surface 18.”, page 8, 2nd to last paragraph)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Prevost, to have a locking system that comprises a rail motor and locking roller because this allows the doors to be locked while the vehicle is moving increasing safety of the users.
	

Response to Arguments
The drawing objection has been withdrawn as the applicant has submitted corrected drawings. 
The 112B rejections have been withdrawn as the applicant has amended to overcome the rejections.
Applicant argues that Prevost does not teach a locking roller mounted on the motor body. Due to applicant’s amendments of claim 1, the examiner has used the teachings of Lanos that discloses a locking roller mounted on the motor body as can be seen in figure 4 of Lanos.
The above rejections have been altered to now properly match the amendments made by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637